          Case 3:21-cv-00042-BRW Document 12 Filed 03/05/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

CLAYTON M. JACKSON,                                                                        PLAINTIFF
REG. #02682-509

v.                                    3:21CV00042-BRW-JTK

WAYLON LOGSDON, et al.                                                                 DEFENDANTS

                                               ORDER

        Plaintiff names as Defendants two Deputy United States Marshals with whom I have a

working relationship. To maintain an appearance of impropriety and avoid the appearance of a

conflict of interest, I also will recuse from this matter. The Clerk is directed to reassign the referral

in this case.

        IT IS SO ORDERED this 5th day of March, 2021.




                                                        ____________________________________
                                                        JEROME T. KEARNEY
                                                        UNITED STATES MAGISTRATE JUDGE




                                                    1
